Citation Nr: 1813297	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for ulcerative colitis. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1997 to October 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the October 2017 Travel Board hearing, the Veteran raised a new theory of entitlement, that he developed ulcerative colitis from drinking water and eating local food while serving in various foreign countries.  His DD-214 notes he had no foreign service; it notes 6 months and 26 days of sea service.  He testified at the hearing that he served for periods of time in Oman, Yemen, Djibouti, and the Seychelles.  This theory of entitlement presents two questions that require development, first whether his reports of where he was stationed are consistent with records of his service; second, a medical question as to whether the alleged exposures to contaminated foods during service were indeed etiological factors for his development of ulcerative colitis.  

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all foreign locations where he was stationed during service, arrange for verification of his reported foreign duty stations, and make a finding for the record regarding the foreign locations where is shown to have served. 

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his ulcerative colitis.  The Veteran's record (to include the AOJ's findings regarding the foreign locations where the Veteran served) must be reviewed by the examiner.  The examiner should elicit from the Veteran an account of the nature of the "local" foods he ate while at the foreign locations.  The consulting physician should provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's ulcerative colitis.  Specifically, is it at least as likely as not (a 50% or better probability) that the colitis is related to his service (was acquired as a result of environmental exposures in service, including foods he ate while stationed in the foreign countries, or contaminated water supply in foreign countries)?  

The examiner must include rationale with all opinions.  If ulcerative colitis is determined to be unrelated to the Veteran's service/environmental exposure therein, the rationale should include some discussion of known etiological factors for the development of ulcerative colitis, and the likely etiology in this case, as suggested by the record. 

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

